Order entered October 20, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00611-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                          KENNARD HENRY RICHARDS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F14-57714-X

                                             ORDER
       The Court has before it appellee’s October 16, 2015 complaint about the completeness of

the record and motion to stay briefing schedule. We will treat the motion as one to supplement

the record and to extend time to file appellee’s brief.

       We have reviewed the reporter’s record and it recites that all exhibits were retained by

the State of Texas. Accordingly, we ORDER Jan Cherie Williams, official court reporter of the

Criminal District Court No. 6, to retrieve from the State the exhibits admitted into evidence

during the suppression hearing and to file a supplemental record containing those exhibits by

NOVEMBER 4, 2015.           We further ORDER the Jan Cherie Williams file, NOVEMBER 4,

2015, a duplicate copy of the supplemental record containing the exhibits with the Dallas County

District Clerk. See TEX. R. APP. P. 34.6(h). No extensions will be granted.
       We ORDER appellee to file his brief by DECEMBER 4, 2015. No further extensions

will be granted.

       We DIRECT the Clerk to send copies of this order to Jan Cherie Williams, official court

reporter, Criminal District Court No. 6; Brian Higginbotham; and Livia Liu Francis.

        We GRANT the motion as follows.


                                                   /s/     ADA BROWN
                                                           JUSTICE